21 F.3d 1120
NOTICE:  Although citation of unpublished opinions remains unfavored, unpublished opinions may now be cited if the opinion has persuasive value on a material issue, and a copy is attached to the citing document or, if cited in oral argument, copies are furnished to the Court and all parties.  See General Order of November 29, 1993, suspending 10th Cir. Rule 36.3 until December 31, 1995, or further order.
Lavern BERRYHILL, Plaintiff-Appellant,v.Gary D. MAYNARD;  Jerry Johnson;  Ed Evans, Warden;  BobbyBoone, Warden;  Mr. Vieux, Major;  J. Wallace, Unit Manager;John Doe, Duty Officer;  Mr. Nelson, Captain;  EllenInscho, R.N.;  and Linda D. McKinney, Defendants-Appellees.
No. 93-6342.
United States Court of Appeals, Tenth Circuit.
March 22, 1994.

ORDER AND JUDGMENT1
Before MOORE, ANDERSON, and KELLY, Circuit Judges.


1
After examining the briefs and appellate record, this panel has determined unanimously that oral argument would not materially assist the determination of this appeal.  See Fed.  R.App. P. 34(a);  10th Cir.  R. 34.1.9.  The cause is therefore ordered submitted without oral argument.


2
After reviewing the briefs and the record, we conclude the district court did not err.  The judgment is AFFIRMED for the reasons stated in the district court's order of September 28, 1993.



1
 This order and judgment is not binding precedent, except under the doctrines of law of the case, res judicata, and collateral estoppel.  The court generally disfavors the citation of orders and judgments;  nevertheless, an order and judgment may be cited under the terms and conditions of the court's General Order filed November 29, 1993.  151 F.R.D. 470